Exhibit Provident AnnouncesApril Cash Distribution, 2009 First Quarter Results Release Date and Webcast Details for the Annual General Meeting News Release 06-09 April 9, 2009 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) announces that its April cash distribution of $0.06 per unit is payable on May 15, 2009 and will be paid to unitholders of record as of April 22, 2009. The ex-distribution date will be
